Per Curiam.
Defendant appeals as of right from an order revoking his probation. The revocation was predicated on defendant’s conviction of a crime in violation of the conditions of his probation. The sole issue on appeal is whether at the probation revocation hearing defendant is entitled to collaterally attack the validity of the conviction which forms the basis for the charge of probation violation. In People v Clements, 72 Mich App 500; 250 NW2d 100 (1976), we answered this question in the negative and declared that the only proper manner to challenge the propriety of the underlying conviction is by way of direct appeal. In the respect that People v Brooks, 16 Mich App 759; 168 NW2d 658 (1969), can be construed as holding that questions concerning the validity of the conviction may be raised at the revocation hearing, it is no longer controlling. See People v Pickett, 391 Mich 305; 215 NW2d 695 (1974).
Affirmed.